       Case 4:20-cv-01115 Document 86 Filed on 05/08/20 in TXSD Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


LADDY CURTIS VALENTINE and                         §
RICHARD ELVIN KING, individually and               §
on behalf of those similarly situated,             §
        Plaintiffs,                                §
                                                   §
v.                                                 § Civil Action No. 4:20-cv-01115
                                                   §
BRYAN COLLIER, in his official capacity,           §
ROBERT HERRERA, in his official capacity,          §
And TEXAS DEPARTMENT OF CRIMINAL                   §
JUSTICE,                                           §
      Defendants.                                  §

       DEFENDANTS BRYAN COLLIER, ROBERT HERRERA, AND THE TEXAS
             DEPARTMENT OF CRIMINAL JUSTICE’S NOTICE OF
                   INITIAL DISCLOSURES TO PLAINTIFFS

        Defendants the Texas Department of Criminal Justice, Bryan Collier, and Robert Herrera,

 through the Attorney General of Texas, file this Notice advising the Court that they have on this

 date provided their Initial Disclosures to Plaintiffs pursuant to FRCP 26(a)(1).


                                               Respectfully Submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy First Assistant Attorney General

                                               SHANNA E. MOLINARE
                                               Assistant Attorney General
                                               Chief, Law Enforcement Defense Division
     Case 4:20-cv-01115 Document 86 Filed on 05/08/20 in TXSD Page 2 of 3



                                            /s/ Christin Cobe Vasquez
                                            CHRISTIN COBE VASQUEZ
                                            Attorney-in-Charge
                                            Texas State Bar No. 24074047
                                            Federal Bar No. 1125898
                                            Assistant Attorney General
                                            Law Enforcement Defense Division
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            Telephone: (512) 475-4199
                                            Facsimile: (512) 370-9996
                                            Christin.Vasquez@oag.texas.gov

                                            JEFFREY E. FARRELL
                                            Of Counsel
                                            Texas State Bar No. 0787453
                                            Federal Bar No. 16842
                                            Assistant Attorney General
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            Telephone: (512) 463-2120
                                            Facsimile: (512) 320-0667
                                            Jeffrey.Farrell@oag.texas.gov

                                            ATTORNEYS FOR DEFENDANTS
                                            TDCJ, COLLIER, AND HERRERA




                           NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing the foregoing motion in accordance with the Electronic Case

Files System of the Southern District of Texas, on May 8, 2020.


                                            /s/ Christin Cobe Vasquez
                                            CHRISTIN COBE VASQUEZ
                                            Assistant Attorney General



                                               2
     Case 4:20-cv-01115 Document 86 Filed on 05/08/20 in TXSD Page 3 of 3



                              CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that the

foregoing has been served by Secure-Space Kiteworks, on May 8, 2020, addressed to:

JEFF@EDWARDS-LAW.COM
SCOTT MEDLOCK
SCOTT@EDWARDS-LAW.COM
MIKE SINGLEY
MIKE@EDWARDS-LAW.COM
DAVID JAMES
DAVID@EDWARDS-LAW.COM
Plaintiffs Counsel

John Keville
JKeville@winston.com
Denise Scofield
dscofield@winston.com
Michael T. Murphy
MTMurphy@winston.com
Brandon W. Duke
bduke@winston.com
Benjamin D. Williams
bwilliams@winston.com
Robert L. Green
RLGreen@winston.com
Corienne Stone Hockman
CHockman@winston.com
Plaintiffs Counsel

                                          /s/ Christin Cobe Vasquez
                                          CHRISTIN COBE VASQUEZ
                                          Assistant Attorney General




                                             3
